Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11th, 2022 has been entered.
 

Response to Amendment
The amendment filed November 11th, 2022 does not place the application in condition for allowance.
The objection to claims 23 and 33 are withdrawn due to Applicant’s amendment.
The rejections over Robinson et al. are maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 33, 35-36, 40-43, 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2018/0175112 A1).

In view of Claim 33, Robinson et al. discloses a solar cell (Figure 7) comprising an electron transport layer which is an n-type electron transport layer and comprising a composition containing silicon (Figure 7, n-type region & Paragraph 0133) with a thickness of 20-40 nm (Paragraph 0030), a perovskite absorption layer disposed on the electron transport layer (Figure 7, Perovskite), wherein the perovskite layer has a band gap less than a band gap of a methylammonium based perovskite absorption layer (Paragraph 0015 - comprises formamidinium) and a hole transport layer on the perovskite layer (Figure 7, p-type Region).
In the instant case, Applicant’s attention is directed to MPEP 2143. E.    "Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success 
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; 
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

Wherein, Robinson et al. discloses:
(1) that there is a design need known in the art where there can be multiple n-type layers deposited in succession (Paragraph 0129 – the n-type region of the first sub-cell comprises one or more n-type layers).
(2) the n-type layers are known materials in the art and their function of being electron transporting is known in the art (Paragraph 0131) and there are a finite number of materials identified as being utilized in the solar cell for the n-type layers, namely silicon, TiO2 or SnO2 that are predictable potential solutions to the recognized need.
Accordingly, it would have been obvious to one of ordinary skill in the art to mix and match the n-type layers such that the TiO2 or SnO2 layer is placed intermediate the amorphous silicon layer (e.g. the buffer layer of TiO2 or SnO2 placed between the electron transport layer of amorphous silicon and the perovskite layer) and the resulting configuration would be a known potential solution with a reasonable expectation of success.
Robinson et al. teaches that the thickness of the TiO2, SnO2 and silicon layers are between 20 nm to 40 nm (Paragraph 0030).

In view of Claim 35, Robinson et al. is relied upon for the reasons given above in addressing Claim 33.  Robinson et al. teaches a solar cell further comprises a silicon solar cell comprising a crystalline silicon substrate (Figure 7, #120) and the hole transport layer is disposed above the silicon solar cell and the solar cell comprises a front electrode disposed above the hole transport layer (Figure 7, #101).

In view of Claim 36, Robinson et al. is relied upon for the reasons given above in addressing Claim 33.  Robinson et al. teaches an inter-layer between the silicon solar cell and the hole transport layer (Figure 7, #130).

In view of Claim 40, Robinson et al. is relied upon for the reasons given above in addressing Claim 35.  Robinson et al. teaches that the silicon solar cell comprises a first intrinsic amorphous silicon layer disposed on a first surface of the crystalline silicon substrate and a second intrinsic amorphous layer disposed on a second surface of the crystalline silicon substrate, a first semiconductor-type amorphous silicon layer disposed on the first intrinsic amorphous silicon layer; and a second semiconductor-type amorphous silicon layer disposed on a rear surface of the second intrinsic amorphous silicon layer (Figure 2 & Paragraph 0102).

In view of Claim 41, Robinson et al. is relied upon for the reasons given above in addressing Claim 33.  Robinson et al. teaches that the n-type silicon layer is amorphous (Paragraph 0127).

In view of Claim 42, Robinson et al. is relied upon for the reasons given above in addressing Claim 33.  Robinson et al. teaches the perovskite layer comprises a material having a chemical formula required by claim 32 (Paragraph 0160-0165).

In view of Claim 43, Robinson et al. is relied upon for the reasons given above in addressing Claim 33.  Robinson et al. teaches same material as recited for a buffer layer, and therefore it will, inherently, display the recited properties, namely allowing for the buffer layer to “minimize defects at an interface occurring due to different components and different crystal structures between the electron transport layer and the perovskite layer”.  See MPEP 2112.01 I.

In view of Claim 45, Robinson et al. is relied upon for the reasons given above in addressing Claim 23.  Robinson et al. teaches same material as recited for a buffer layer, and therefore it will, inherently, display the recited properties, namely allowing for the buffer layer to “minimize defects at an interface occurring due to different components and different crystal structures between the electron transport layer and the perovskite layer”.  See MPEP 2112.01 I.

In view of Claim 48, Robinson et al. is relied upon for the reasons given above in addressing Claim 33. In regards to the limitation that “a difference between a minimum band gap of the MA-based perovskite and the band gap of the perovskite absorption layer is no less than 0.1 eV”.  Applicant discloses that a perovskite absorption layer composed of formamidinium meets this limitation, and more limiting versions (See claim 32 - FA1-xCsxPbBryI3-y where 0 ≤ x ≤ 1 and 0 ≤ y ≤ 3) are preferable (Paragraph 0096-0097).  Robinson et al. discloses that a perovskite absorption layer that comprises FA1-xCsxPbI3-yBry where 0 ≤ x ≤ 1 and 0 ≤ y ≤ 1 (Paragraph 0164).  Robinson et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “a difference between a minimum band gap of the MA-based perovskite and the band gap of the perovskite absorption layer is no less than 0.1 eV”.  See MPEP 2112.01 I.
Alternatively, Applicant discloses a material that meets this limitation is FAPbI3.  Robinson et al. discloses the broad general formula ABX3, where A is formamidinium (FA), B is Pb, and X is I, corresponding to the formula FAPbI3.


Claims 23, 25-26, 30-33, 35-36 ,40-43, 45 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2018/0175112 A1) in view of Irwin et al. (US 2015/0144195 A1) in view of Schulz et al. (US 2018/0350528 A1).

In view of Claim 23, Robinson et al. teaches a solar cell (Figure 7) comprising a hole transport layer which is a p-type hole transport layer and having a composition containing silicon (Figure 7, p-type region & Paragraph 0127), wherein the thickness of the hole transporter layer is between 50 – 1000nm (Paragraph 0128); a perovskite layer disposed on the hole transport layer (Figure 7, Perovskite), wherein the perovskite layer has a band gap less than a band gap of a methylammonium based perovskite absorption layer (Paragraph 0015 - comprises formamidinium); and an electron transport layer disposed on the perovskite layer (Figure 7, n-type region).  Robinson et al. teaches that the cell may be inverted such that the transparent front electrode is disposed on the n-type region (Paragraph 0157).
Robinson et al. does not disclose a buffer layer made of at least one of NiOx, MoOx, CuSCN, or CuI, that has a thickness of 20 nm or less.
Irwin et al. teaches buffer layers (interfacial layers) that sandwich a perovskite layer that is disposed between charge transporting layers (Figure 36, IFL2-4) that are selected from the materials NiO, MoO, TiO2 or ZnO (Paragraph 0130, 0170, 0174 & 0177).  Irwin et al. teaches that the use of these buffer layers can improve performance of a solar cell (Abstract) by enhancing charge transport and/or collection between two layers or material and help prevent or reduce the likelihood of charge recombination once a charge has been transported away from one of the materials adjacent to the interfacial layer (Paragraph 0170.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to incorporate a buffer layer made of at least NiO and MoO as disclosed by Irwin et al. in Robinson et al. solar cell such that the buffer layer is directly touching the perovskite layer and hole transporting layer for the advantages of improving performance by enhancing charge transport and/or collection between two layers or material and help prevent or reduce the likelihood of charge recombination once a charge has been transported away from one of the materials adjacent to the interfacial layer.
Modified Robinson et al. does not disclose the thickness of the buffer layer.
Schulz et al. discloses that the thickness of a buffer layer directly adjacent between charge transporting layer and a perovskite layer have thicknesses under 20 nm (Paragraph 0048 & 0053).  Schulz et al. discloses that using increasing levels of thickness up to 16 nm can lead to a decrease in device performance (Paragraph 0053).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure that the buffer layers of modified Robinson et al. were kept below 20 nm to ensure that a decrease in device performance does not occur.

In view of Claim 25, Robinson et al., Irwin et al. and Schulz et al. are relied upon for the reasons given above in addressing Claim 23.  Robinson et al. teaches a solar cell further comprises a silicon solar cell comprising a crystalline silicon substrate (Figure 7, #120) and the hole transport layer is disposed above the silicon solar cell and the solar cell comprises a front electrode disposed above the electron transport layer (Figure 7, #101).

In view of Claim 26, Robinson et al., Irwin et al. and Schulz et al. are relied upon for the reasons given above in addressing Claim 25.  Robinson et al. teaches an inter-layer between the silicon solar cell and the hole transport layer (Figure 7, #130).

In view of Claim 30, Robinson et al., Irwin et al. and Schulz et al. are relied upon for the reasons given above in addressing Claim 25.  Robinson et al. teaches that the silicon solar cell comprises a first intrinsic amorphous silicon layer disposed on a first surface of the crystalline silicon substrate and a second intrinsic amorphous layer disposed on a second surface of the crystalline silicon substrate, a first semiconductor-type amorphous silicon layer disposed on the first intrinsic amorphous silicon layer; and a second semiconductor-type amorphous silicon layer disposed on a rear surface of the second intrinsic amorphous silicon layer (Figure 2 & Paragraph 0102).

In view of Claim 31, Robinson et al., Irwin et al. and Schulz et al. are relied upon for the reasons given above in addressing Claim 23.  Robinson et al. teaches that the hole transport layer is the p-type silicon layer is amorphous (Paragraph 0127).

In view of Claim 32, Robinson et al., Irwin et al. and Schulz et al. are relied upon for the reasons given above in addressing Claim 23.  Robinson et al. teaches the perovskite layer comprises a material having a chemical formula required by claim 32 (Paragraph 0160-0165).

In view of Claim 33, Robinson et al. discloses a solar cell (Figure 7) comprising an electron transport layer which is an n-type electron transport layer and comprising a composition containing silicon (Figure 7, n-type region & Paragraph 0133), a perovskite layer disposed on the electron transport layer (Figure 7, Perovskite), wherein the perovskite layer has a band gap less than a band gap of a methylammonium based perovskite absorption layer (Paragraph 0015 - comprises formamidinium) and a hole transport layer on the perovskite layer (Figure 7, p-type Region).  Robinson et al. teaches that the electron transport layer has a thickness between 10 to 100 nm (Paragraph 0030).
Robinson et al. does not disclose a buffer layer made of at least one of NiOx, MoOx, CuSCN, or CuI, that has a thickness of 20 nm or less.
Irwin et al. teaches buffer layers (interfacial layers) that sandwich a perovskite layer that is disposed between charge transporting layers (Figure 36, IFL2-4) that are selected from the materials NiO, MoO, TiO2 or ZnO (Paragraph 0130, 0170, 0174 & 0177).  Irwin et al. teaches that the use of these buffer layers can improve performance of a solar cell (Abstract) by enhancing charge transport and/or collection between two layers or material and help prevent or reduce the likelihood of charge recombination once a charge has been transported away from one of the materials adjacent to the interfacial layer (Paragraph 0170.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to incorporate a buffer layer made of at least TiO2 or ZnO as disclosed by Irwin et al. in Robinson et al. solar cell such that the buffer layer is directly touching the perovskite layer and electron transporting layer for the advantages of improving performance by enhancing charge transport and/or collection between two layers or material and help prevent or reduce the likelihood of charge recombination once a charge has been transported away from one of the materials adjacent to the interfacial layer.
Modified Robinson et al. does not disclose the thickness of the buffer layer.
Schulz et al. discloses that the thickness of a buffer layer directly adjacent between charge transporting layer and a perovskite layer have thicknesses under 20 nm (Paragraph 0048 & 0053).  Schulz et al. discloses that using increasing levels of thickness up to 16 nm can lead to a decrease in device performance (Paragraph 0053).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure that the buffer layers of modified Robinson et al. were kept below 20 nm to ensure that a decrease in device performance does not occur.

In view of Claim 35, Robinson et al., Irwin et al. and Schulz et al. relied upon for the reasons given above in addressing Claim 33.  Robinson et al. teaches a solar cell further comprises a silicon solar cell comprising a crystalline silicon substrate (Figure 7, #120) and the hole transport layer is disposed above the silicon solar cell and the solar cell comprises a front electrode disposed above the hole transport layer (Figure 7, #101).

In view of Claim 36, Robinson et al., Irwin et al. and Schulz et al. relied upon for the reasons given above in addressing Claim 33.  Robinson et al. teaches an inter-layer between the silicon solar cell and the hole transport layer (Figure 7, #130).

In view of Claim 40, Robinson et al., Irwin et al. and Schulz et al. relied upon for the reasons given above in addressing Claim 35.  Robinson et al. teaches that the silicon solar cell comprises a first intrinsic amorphous silicon layer disposed on a first surface of the crystalline silicon substrate and a second intrinsic amorphous layer disposed on a second surface of the crystalline silicon substrate, a first semiconductor-type amorphous silicon layer disposed on the first intrinsic amorphous silicon layer; and a second semiconductor-type amorphous silicon layer disposed on a rear surface of the second intrinsic amorphous silicon layer (Figure 2 & Paragraph 0102).

In view of Claim 41, Robinson et al., Irwin et al. and Schulz et al. relied upon for the reasons given above in addressing Claim 33.  Robinson et al. teaches that the n-type silicon layer is amorphous (Paragraph 0127).

In view of Claim 42, Robinson et al., Irwin et al. and Schulz et al. relied upon for the reasons given above in addressing Claim 33.  Robinson et al. teaches the perovskite layer comprises a material having a chemical formula required by claim 32 (Paragraph 0160-0165).

In view of Claim 43, Robinson et al., Irwin et al. and Schulz et al. are relied upon for the reasons given above in addressing Claim 33.  Robinson et al. teaches same material as recited for a buffer layer, and therefore it will, inherently, display the recited properties, namely allowing for the buffer layer to “minimize defects at an interface occurring due to different components and different crystal structures between the electron transport layer and the perovskite layer”.  See MPEP 2112.01 I.

In view of Claim 45, Robinson et al., Irwin et al. and Schulz et al. are relied upon for the reasons given above in addressing Claim 23.  Robinson et al. teaches same material as recited for a buffer layer, and therefore it will, inherently, display the recited properties, namely allowing for the buffer layer to “minimize defects at an interface occurring due to different components and different crystal structures between the electron transport layer and the perovskite layer”.  See MPEP 2112.01 I.

In view of Claim 47, Robinson et al., Irwin et al. and Schulz et al. are relied upon for the reasons given above in addressing Claim 23. In regards to the limitation that “a difference between a minimum band gap of the MA-based perovskite and the band gap of the perovskite absorption layer is no less than 0.1 eV”.  Applicant discloses that a perovskite absorption layer composed of formamidinium meets this limitation, and more limiting versions (See claim 32 - FA1-xCsxPbBryI3-y where 0 ≤ x ≤ 1 and 0 ≤ y ≤ 3) are preferable (Paragraph 0096-0097).  Robinson et al. discloses that a perovskite absorption layer that comprises FA1-xCsxPbI3-yBry where 0 ≤ x ≤ 1 and 0 ≤ y ≤ 1 (Paragraph 0164).  Robinson et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “a difference between a minimum band gap of the MA-based perovskite and the band gap of the perovskite absorption layer is no less than 0.1 eV”.  See MPEP 2112.01 I.
Alternatively, Applicant discloses that methylammonium is known to have a band of about 1.55 to 1.6 eV (Paragraph 0094), wherein Robinson et al. discloses in some embodiments the perovskite layer has a band gap of 1.5, accordingly, when a MA-based perovskite has a bandgap of 1.6 the difference is no less than 0.1 eV.
Alternatively, Applicant discloses a material that meets this limitation is FAPbI3.  Robinson et al. discloses the broad general formula ABX3, where A is formamidinium (FA), B is Pb, and X is I, corresponding to the formula FAPbI3.

In view of Claim 48, Robinson et al., Irwin et al. and Schulz et al. are relied upon for the reasons given above in addressing Claim 33. In regards to the limitation that “a difference between a minimum band gap of the MA-based perovskite and the band gap of the perovskite absorption layer is no less than 0.1 eV”.  Applicant discloses that a perovskite absorption layer composed of formamidinium meets this limitation, and more limiting versions (See claim 32 - FA1-xCsxPbBryI3-y where 0 ≤ x ≤ 1 and 0 ≤ y ≤ 3) are preferable (Paragraph 0096-0097).  Robinson et al. discloses that a perovskite absorption layer that comprises FA1-xCsxPbI3-yBry where 0 ≤ x ≤ 1 and 0 ≤ y ≤ 1 (Paragraph 0164).  Robinson et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “a difference between a minimum band gap of the MA-based perovskite and the band gap of the perovskite absorption layer is no less than 0.1 eV”.  See MPEP 2112.01 I.
Alternatively, Applicant discloses that methylammonium is known to have a band of about 1.55 to 1.6 eV (Paragraph 0094), wherein Robinson et al. discloses in some embodiments the perovskite layer has a band gap of 1.5, accordingly, when a MA-based perovskite has a bandgap of 1.6 the difference is no less than 0.1 eV.
Alternatively, Applicant discloses a material that meets this limitation is FAPbI3.  Robinson et al. discloses the broad general formula ABX3, where A is formamidinium (FA), B is Pb, and X is I, corresponding to the formula FAPbI3.


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2018/0175112 A1) in view of Kamino et al. (US 2018/0174761 A1).


In view of Claim 34, Robinson et al. is relied upon for the reasons given above in addressing Claim 33.  Robinson et al. does not teach the configuration of a single junction photovoltaic cell wherein the electron transport layer is disposed on a transparent electrode disposed on a transparent substrate and a metal electrode layer is disposed above the hole transporter layer.
Kamino et al. teaches the electron transport layer is disposed on a transparent electrode disposed on a transparent substrate (Figure 2a – Front electrode & See Figure 3c – this configuration is a TCO/glass stack) and a metal electrode layer disposed above the hole transport layer (Figure 3c, Ag Cathode).
Kamino et al. teaches that both configurations are known in the art, wherein the configuration as claimed by Applicant is known as “an inverted structure for a perovskite based multijunction photovoltaic device” (Figure 2a-b & Figure 5a-b – Paragraph 0127).  Accordingly, it would have been obvious to utilize the known technique of flipping the location of the p-type and n-type region in Robinson et al. solar cell as Kamino et al. discloses that this configuration is known in the prior art and would have yielded predictable results.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2018/0175112 A1) in view of Kamino et al. (US 2018/0174761 A1) in further view of Irwin et al. (US 2015/0243444 A1).

In view of Claim 39, Robinson et al. and Kamino et al. are relied upon for the reasons given above in addressing Claim 34.  Modified Robinson et al. is silent on a transparent electrode being present between the electron transport layer and the metal electrode.
Irwin et al. discloses transparent electrodes (IFL) that are advantageously included between every layer of a perovskite/silicon multi-junction solar cell (Figure 7, IFL).  Irwin et al. teaches that the interfacial layers enhance charge transport and collection between two layers of materials (Paragraph 0033).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to insert a transparent electrode between an electron transport layer and the metal electrode as disclosed by Irwin et al. in modified Robinson et al. solar cell for the advantage of enhancing charge transport and collection between two layers of materials.



Claims 24, 26, 29, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2018/0175112 A1) in view of Irwin et al. (US 2015/0144195 A1) in view of Schulz et al. (US 2018/0350528 A1) in view of Kamino et al. (US 2018/0174761 A1).

In view of Claim 24, Robinson et al., Irwin et al. and Schulz et al. are relied upon for the reasons given above in addressing Claim 24. Robinson et al. does not teach the exact configuration of a solar cell, wherein the p-type region is the lower most region adjacent to an adjacent silicon solar cell such that the hole transport layer is disposed closest to the transparent electrode on a transparent substrate and a metal electrode layer is disposed above the electron transport layer.
Kamino et al. discloses the hole transport layer is disposed on a transparent electrode (Figure 2b, #101 – front electrode) that is disposed on a transparent substrate (Figure 3c – Glass – Its noted that this configuration has a more in depth view in how the front electrode is constructed via a FTO/glass layer), and a metal layer disposed above the electron transport layer (Figure 2b, #102 – back electrode & Figure 3c – Ag Cathode).
Kamino et al. teaches that both configurations are known in the art, wherein the configuration as claimed by Applicant is known as “an inverted structure for a perovskite based multijunction photovoltaic device” (Figure 2a-b & Figure 5a-b – Paragraph 0127).  Accordingly, it would have been obvious to utilize the known technique of flipping the location of the p-type and n-type region in Robinson et al. solar cell as Kamino et al. discloses that this configuration is known in the prior art and would have yielded predictable results.

In view of Claim 26, Robinson et al., Irwin et al. and Schulz et al. are Kamino et al. are relied upon for the reasons given above in addressing Claim 24.  Robinson et al. teaches an inter-layer between the silicon solar cell and the hole transport layer (Figure 7, #130).

In view of Claim 29, Robinson et al., Irwin et al. and Schulz et al. and Kamino et al. are relied upon for the reasons given above in addressing Claim 24.  Modified Robinson et al. is silent on a transparent electrode being present between the electron transport layer and the metal electrode.
Irwin et al. discloses transparent electrodes (IFL) that are advantageously included between every layer of a perovskite/silicon multi-junction solar cell (Figure 7, IFL).  Irwin et al. teaches that the interfacial layers enhance charge transport and collection between two layers of materials (Paragraph 0033).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to insert a transparent electrode between an electron transport layer and the metal electrode as disclosed by Irwin et al. in modified Robinson et al. solar cell for the advantage of enhancing charge transport and collection between two layers of materials.

In view of Claim 34, Robinson et al., Irwin et al. and Schulz et al. are relied upon for the reasons given above in addressing Claim 33.  Robinson et al. does not teach the configuration of a single junction photovoltaic cell wherein the electron transport layer is disposed on a transparent electrode disposed on a transparent substrate and a metal electrode layer is disposed above the hole transporter layer.
Kamino et al. teaches the electron transport layer is disposed on a transparent electrode disposed on a transparent substrate (Figure 2a – Front electrode & See Figure 3c – this configuration is a TCO/glass stack) and a metal electrode layer disposed above the hole transport layer (Figure 3c, Ag Cathode).
Kamino et al. teaches that both configurations are known in the art, wherein the configuration as claimed by Applicant is known as “an inverted structure for a perovskite based multijunction photovoltaic device” (Figure 2a-b & Figure 5a-b – Paragraph 0127).  Accordingly, it would have been obvious to utilize the known technique of flipping the location of the p-type and n-type region in Robinson et al. solar cell as Kamino et al. discloses that this configuration is known in the prior art and would have yielded predictable results.

In view of Claim 39, Robinson et al., Irwin et al. and Schulz et al. and Kamino et al. are relied upon for the reasons given above in addressing Claim 34.  Modified Robinson et al. is silent on a transparent electrode being present between the electron transport layer and the metal electrode.
Irwin et al. discloses transparent electrodes (IFL) that are advantageously included between every layer of a perovskite/silicon multi-junction solar cell (Figure 7, IFL).  Irwin et al. teaches that the interfacial layers enhance charge transport and collection between two layers of materials (Paragraph 0033).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to insert a transparent electrode between an electron transport layer and the metal electrode as disclosed by Irwin et al. in modified Robinson et al. solar cell for the advantage of enhancing charge transport and collection between two layers of materials.



Response to Arguments
Applicant argues that Robinson fails to teach or fairly suggest the relative band gaps as claimed and that Robinson fails to teach a hole generated by the perovskite absorption layer has higher mobility to the hole transport layer as coupled to the perovskite absorption layer than if the hole transport layer were instead coupled to an absorption layer made of MA-based perovskite.  The Examiner respectfully disagrees and points out that Applicant discloses that a perovskite absorption layer composed of formamidinium meets this limitation, and more limiting versions (See claim 32 - FA1-xCsxPbBryI3-y where 0 ≤ x ≤ 1 and 0 ≤ y ≤ 3) are preferable (Paragraph 0096-0097).  Robinson et al. discloses that a perovskite absorption layer that comprises FA1-xCsxPbI3-yBry where 0 ≤ x ≤ 1 and 0 ≤ y ≤ 1 (Paragraph 0164).  Accordingly, the limitations Applicant has asserted are not taught by Robinson are in fact present as Robinson et al. disclose that same material for a perovskite absorption layer as disclosed (and claimed) by Applicant.  

Applicant argues that the advisory action incorrectly stated that Applicant discloses that p-type amorphous silicon layer has an energy band gap of 0.6 to 0.7.  The Examiner respectfully points out to Applicant that they had previously argued that Robinson et al. does not disclose the p-type hole transport layer containing Si and coupled to the perovskite layer has a band gap lesser than a hole transport layer coupled to the MA-based perovskite absorption layer.  As stated above, Robinson et al. teaches the same material is being used in the perovskite absorption layer.  Applicant discloses that the material used in the hole transport layer which is a p-type hole transport layer and an electron transport layer which is a n-type electron transport layer is made of amorphous silicon (Paragraph 0083 & 0030).  Robinson et al. discloses the same material (amorphous silicon) is being used in the p-type (Paragraph 0127) and n-type layers (Paragraph 0133).  Accordingly, Robinson et al. teaches the same material as disclosed by Applicant for the perovskite absorption layer, and the p-type hole transport layer and the n-type electron transport layer.  

Applicant asserts its not clear what comparison the Examiner attempts to make in the statement: “As evidenced by Applicant, Robinson et al. teaches that the p-type hole transport layer containing Si and coupled to the perovskite layer has a band gap lesser than a hole transport layer coupled to the MA-based perovskite absorption layer”.  The Examiner respectfully points out to Applicant that this statement was in regards to Applicant’s amendment that was submitted after final and not entered.  The comparison was pointing out that Robinson et al. is utilizing the same amorphous silicon material for the hole transport and electron transport layer.  Accordingly, for the reasons stated above, this argument is unpersuasive.

Applicant argues that Robinson et al. does not disclose a difference between a minimum band gap of the MA-based perovskite and the band gap of the perovskite absorption layer is no less than 0.1 eV.  The Examiner respectfully disagrees and points out to Applicant that in regards to the limitation that “a difference between a minimum band gap of the MA-based perovskite and the band gap of the perovskite absorption layer is no less than 0.1 eV”.  Applicant discloses that a perovskite absorption layer composed of formamidinium meets this limitation, and more limiting versions (See claim 32 - FA1-xCsxPbBryI3-y where 0 ≤ x ≤ 1 and 0 ≤ y ≤ 3) are preferable (Paragraph 0096-0097).  Robinson et al. discloses that a perovskite absorption layer that comprises FA1-xCsxPbI3-yBry where 0 ≤ x ≤ 1 and 0 ≤ y ≤ 1 (Paragraph 0164).  Robinson et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “a difference between a minimum band gap of the MA-based perovskite and the band gap of the perovskite absorption layer is no less than 0.1 eV”.  See MPEP 2112.01 I.
Its also noted that Applicant discloses that methylammonium is known to have a band of about 1.55 to 1.6 eV, wherein Robinson et al. discloses in some embodiments the perovskite layer has a band gap of 1.5, accordingly, when a MA-based perovskite has a bandgap of 1.6 the difference is no less than 0.1 eV.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726